DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/2/2022 has been fully considered. Claims 2-3, 8 and 10 are cancelled, and claims 1, 4-7 and 9 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.

The term “transmission-type” in claim 1 is a relative term which renders the claim indefinite. The term “transmission-type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “transmission-type” is indefinite in that it is unclear what the configuration of the electromagnetic-wave absorbing sheet has to have in order to be a “transmission-type” electromagnetic-wave absorbing sheet.
It is advised deleting the term “transmission-type” in order to overcome this rejection.
Dependent claims 4-5, 7 and 9 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 6, this claim is indefinite in that it is unclear how the input impedance of the electromagnetic wave absorbing layer as claimed when stretched by 5% to 75% of the maximum elongation percentage is matched to an impedance of air while the electromagnetic wave absorbing layer as disclosed in paragraphs [0133]-[0136] of Applicant’s Specification states that the thickness along with the rubber binder and the electromagnetic wave absorbing material of the electromagnetic wave absorbing layer when stretched would provide an input impedance matched to an impedance of air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokiwa (KR 20090053931A). A machine translation is being used as the English translation for Tokiwa (KR 20090053931A).

Regarding claim 1, Tokiwa discloses a sheet having electromagnetic wave absorption function (pg. 9 of translation), wherein the sheet is formed from a resin composition comprising hexagonal ferrite and a resin (pg. 6 of translation), wherein the resin comprises silicone rubber (pgs. 7 and 11 of translation), wherein the hexagonal ferrite comprises M-type ferrite (pg. 4 of translation) and wherein the sheet having electromagnetic wave absorption function does not have a reflective layer (pg. 9 of translation).
The sheet having electromagnetic wave absorption function reads on the claimed electromagnetic-wave absorbing sheet comprising an electromagnetic-wave absorbing layer. The M-type ferrite reads on the claimed magnetic iron oxide that magnetically resonates in a frequency band equal to or higher than a millimeter-wave band as an electromagnetic-wave absorbing material as it is the same as Applicant’s preferred material of hexagonal ferrite. The silicone rubber reads on the claimed rubber binder. Thermosetting silicone is also another name for silicone rubber. The objects to which the sheet having electromagnetic wave absorption function are attached are not a reflective layer. This reads on the claimed electromagnetic-wave absorbing sheet not having a reflective layer.
Since the sheet having electromagnetic wave absorption function comprises silicone rubber, which is one of Applicant’s preferred materials for the rubber binder, and hexagonal ferrite, which is one of Applicant’s preferred materials for the magnetic iron oxide; it is clear that the sheet having electromagnetic wave absorption function of Tokiwa would intrinsically have a maximum elongation percentage of an elastic region in one in-plane direction of 20% to 200%.

Regarding claim 4, Tokiwa discloses the sheet comprising the hexagonal ferrite comprising M-type ferrite (pg. 4 of translation) and wherein the hexagonal ferrite is 50 parts by weight to 98 parts by weight based on 100 parts by weight of resin composition (pg. 6 of translation).
50 parts by weight to 98 parts by weight based on 100 parts by weight of resin composition of hexagonal ferrite is 33.33% (50/150) to 49.49% (98/198) by weight of hexagonal ferrite.

Regarding claim 5, Tokiwa discloses the sheet comprising the resin comprising silicone rubber (pgs. 7 and 11 of translation).

Regarding claim 6, given that the sheet having electromagnetic wave absorption function has a thickness of 33 mm or less, comprises silicone rubber, which is one of Applicant’s preferred materials for the rubber binder, and hexagonal ferrite, which is one of Applicant’s preferred materials for the magnetic iron oxide; it is clear that the sheet having electromagnetic wave absorption function would intrinsically have an input impedance of the electromagnetic-wave absorbing layer in a state of being stretched by 5% to 75% of the maximum elongation percentage of the elastic region to be matched to an impedance of air. 
Paragraphs [0135]-[0138] of Applicant’s Specification states that electromagnetic wave absorbing layers having the claimed magnetic iron oxide and resin binder along with a specific thickness value such as 370 µm would have the input impedance matched to an impedance of air. 

Regarding claim 7, given that the sheet having electromagnetic wave absorption function has a thickness of 33 mm or less, comprises silicone rubber, which is one of Applicant’s preferred materials for the rubber binder, and hexagonal ferrite, which is one of Applicant’s preferred materials for the magnetic iron oxide; it is clear that the sheet having electromagnetic wave absorption function would intrinsically have an input impedance of the electromagnetic-wave absorbing layer when stretched within a range of the elastic region to be in a range from 360 Ω to 450 Ω. 
Paragraphs [0135]-[0138] of Applicant’s Specification states that electromagnetic wave absorbing layers having the claimed magnetic iron oxide and resin binder along with a specific thickness value such as 370 µm would have the input impedance matched to an impedance of air. 

Regarding claim 9, Tokiwa discloses the sheet comprising an adhesive layer on one surface of the sheet (pg. 9 of translation).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Sakurai does not disclose the electromagnetic-wave absorbing sheet not having a reflective layer.

The Examiner agrees and notes that Sakurai does not disclose the electromagnetic-wave absorbing sheet not having a reflective layer. Therefore, the previous 103 rejections have been withdrawn.
However, a new ground of rejection under 103 is being made over Tokiwa as stated above for claims 1, 4-7 and 9.

Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.

Applicants argue that the 112(b) rejection of claim 6 should be withdrawn.

The Examiner disagrees and notes that paragraphs [0133] and [0136] of Applicant’s Specification along with paragraph [0140] cited in the arguments states that thickness is a reference value relative to the elongation value. The thickness and the rubber binder, which contributes to the elongation, having an effect on frequency would also have an effect on impedance. Therefore, thickness would still have an effect on impedance. Based on these reasons, claim 6 is still indefinite.
Also, the thickness of the electromagnetic-wave absorbing sheet is 410 µm at an elongation percentage of 0%. As the electromagnetic-wave absorbing sheet is stretched, the thickness decreases. An elongation percentage of 11% at a thickness of 370 µm is when the input impedance is matched to an impedance of air for the electromagnetic-wave absorbing sheet. If thickness does not matter, then any electromagnetic-wave absorbing sheet having the claimed rubber and claimed iron oxide would intrinsically have the input impedance is matched to an impedance of air when stretched to the desired elongation percentage. Layers that are thicker than 410 µm would have to be stretched more and layers that are thinner than 410 µm would have to be stretched less in order to have the input impedance being matched to an impedance of air.
Based on these reasons, the 112(b) rejection for claim 6 is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785